i uspe SBNY

snare ner th
nee ene ccna
aang BI OI a
Ppelicnaeccemarcnmen een b

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wenn wee x
UNITED STATES OF AMERICA,

Plaintiff,
v. : ORDER
IN-JOY ENTERPRISES, LLC; MARKO S. : 19 CV 10013 (VB)
NOBLES; and MELISSA MOORER- :
NOBLES,

Defendants.

--- x

 

Plaintiff filed a complaint on October 29, 2019. (Doc. #1). The docket indicates
defendants were served on December 5, 2019. (Docs. ##7, 8, 9). Thus, their deadline to answer,
move, or otherwise respond to the complaint was December 26, 2019. See Fed. R. Civ. P. 12(a).

Defendants failed to answer, move, or otherwise respond to the complaint, or request
further time in which to do so, by December 26, 2019. Thus, the Court sua sponte extended to
January 9, 2020, defendants’ time to answer, move, or otherwise respond to the complaint.

(Doc. #10). The Court warned defendants in bold and underlined font that if they failed to
answer, move, or otherwise respond to the complaint by January 9, 2020, the Court would direct
plaintiff to seek a default judgment against them.

To date, defendants have not answered, moved, or otherwise responded to the complaint,
or requested further time in which to do so.

Accordingly, it is HEREBY ORDERED, provided defendants remain in default, by
January 29, 2020, plaintiff shall seek a certificate of default as to defendants, and by February
28, 2020, shall move for default judgment as to defendants, in accordance with Judge Briccetti’s

Individual Practices Attachment A.
If plaintiff fails to satisfy either deadline, the Court may dismiss the case for failure
to prosecute or failure to comply with court orders. Fed. R. Civ. P. 41(b).

Dated: January 15, 2020
White Plains, NY
SO ORDERED;

 

Vincent L. Briccetti
United States District Judge

 
